DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Request for Continued Examination
	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 09/23/2021 has been entered.  An action on the RCE follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0217761, of record).
Regarding claim 21, Yang et al. discloses, as shown in Figures 2 and 4, a semiconductor package comprising:
	a substrate (102);

	a redistribution structure (110,114,116) over the substrate and the first die, the redistribution comprising a dielectric layer (110) and a molding compound layer (116), the molding compound layer comprising a first material (silicone dielectric [0038]) different from a second material (polyimides, polymer [0038]) of the dielectric layer;
	a first semiconductor device (120) attached to the redistribution structure and electrically coupled to the redistribution structure;
	a second semiconductor device (120) attached to the redistribution structure adjacent the first semiconductor device and electrically coupled to the redistribution structure; and
	an encapsulant (124) surrounding the first semiconductor device and the second semiconductor device.
Figure 4 of Yang et al. does not clear show the redistribution structure having a width equal to a width of the substrate.  However, Yang et al. discloses that Figures 2 and 4 share the same structure with a side-by-side and stacking structure which has multiple dice arranged side by side and stacking with each other [0044].   Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the redistribution structure of Yang et al. having a width equal to a width of the substrate, such as taught by Figure 2 of Yang et al. in order to integrate a plurality of devices to perform the desired function.

Regarding claim 31, although Yang et al. does not teach the first material of the molding compound layer has a lower impedance than the second material of the dielectric layer, as that .

Claims 21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0217761, of record) in view of Kim (PN 9,620,484).
Regarding claim 21, Yang et al. discloses, as shown in Figure 2, a semiconductor package comprising:
	a substrate (102);
	a first die (104) attached to the substrate by an adhesive (106), wherein the first die is disposed within the substrate between a first sidewall of the substrate and a second sidewall of the substrate;
	a redistribution structure (110,114,116) over the substrate and the first die, the redistribution structure having a width equal to a width of the substrate, the redistribution comprising a dielectric layer (110) and a molding compound layer (116), the molding compound layer comprising a first material (silicone dielectric [0038]) different from a second material (polyimides, polymer [0038]) of the dielectric layer;
	a first semiconductor device (120) attached to the redistribution structure and electrically coupled to the redistribution structure; and
	an encapsulant (124) surrounding the first semiconductor device.


Regarding claim 31, although Yang et al. and Kim do not teach the first material of the molding compound layer has a lower impedance than the second material of the dielectric layer, as that claimed by Applicants, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first material and the second material of Yang et al. having the desired impedance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0217761, of record) in view of Kim (PN 9,620,484) and further in view of Yang (US 2008/0224306, of record).
Yang et al. and Kim disclose the claimed invention including the package as explained in the above rejection.  Yang et al. and Kim do not disclose an underfill material surrounding the first die and the adhesive.  However, Yang discloses an underfill material (22) surrounding the first die (18, Chip A, Chip B) and an adhesive (14).  Note Figures of Yang.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the package of Yang et al. and Kim having an underfill material surrounding the first die and the adhesive, such as taught by Yang in order to further improve the bonding between the first die and the substrate.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0217761, of record) in view of Kim (PN 9,620,484) and further in view of Lin et al. (PN 8,164,171, of record).
Yang et al. and Kim disclose the claimed invention including the package as explained in the above rejection.  Yang et al. and Kim further disclose a ring structure (126) encircling the semiconductor device.  Yang et al. and Kim do not disclose the ring structure is attached to the redistribution structure by a second adhesive.  However, Lin et al. discloses a package comprising a ring structure (34) encircling the semiconductor device, wherein the ring structure is attached to the redistribution structure by a second adhesive (11-13, 31-33), the ring structure surrounding the encapsulated device (130).  Note Figures of Lin et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to attach the .

Allowable Subject Matter
6.	Claims 1-10, 25, 27-30 and 33 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 1-10, 25, 27-30 and 33 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed package comprising a first underfill material between the first die and the substrate, the first underfill material extending along a first sidewall of the first adhesive and a second sidewall of the first die from the back surface of the die to a front surface of the die, wherein at least a portion of the first sidewall is aligned with at least a portion of the second sidewall, and the second underfill material comprising a material different from an encapsulant encapsulating the encapsulated device, in combination with the remaining claimed limitations of claim 1; the claimed package comprising a first dielectric over the substrate, the first dielectric layer comprising an opening having a first width equal to a second width of the cavity, an underfill surrounding the first device, the underfill comprising a concave top surface opposite the mounting surface of the substrate, the concave top surface extending from a side surface of the first dielectric layer to a side surface of the first device, in combination with the remaining claimed limitations of claim 25.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897